Citation Nr: 0807376	
Decision Date: 03/04/08    Archive Date: 03/12/08	

DOCKET NO.  05-39 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for liver disease, to 
include cirrhosis of the liver, claimed as the residual of 
exposure to Agent Orange.   

2.  Entitlement to service connection for a disorder of the 
spleen, to include splenomegaly, claimed as the residual of 
exposure to Agent Orange.   

3.  Entitlement to service connection for a stomach disorder, 
to include gastric ulcer disease, claimed as the residual of 
exposure to Agent Orange.   

4.  Entitlement to service connection for right gamekeeper's 
thumb.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to 
January 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.  

In a rating decision of November 2006, the RO granted service 
connection for hypertensive cardiovascular disease, evaluated 
as 60 percent disabling, as well as for hypertension, 
evaluated as 10 percent disabling.  In a subsequent rating 
decision of July 2007, the RO additionally granted service 
connection for chronic renal insufficiency, evaluated in 
conjunction with the aforementioned hypertensive 
cardiovascular disease as 100 percent disabling.  
Accordingly, the issues of service connection for aortic 
insufficiency with left ventricular hypertrophy (claimed as 
heart disease) and chronic renal insufficiency (claimed as a 
kidney condition), which were formerly on appeal, are no 
longer before the Board.  

Moreover, in correspondence of August 2007, the veteran 
indicated that he did not wish to pursue the issues of 
increased evaluations for service-connected hiatal and 
inguinal hernias, issues which had previously not been 
perfected for appellate review.  Accordingly, the sole issues 
remaining before the Board are those listed on the title page 
of this decision.  

Finally, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  





REMAND

In his Substantive Appeal dated and received in 
November 2005, the veteran indicated that he wished to appear 
before a Veterans Law Judge at the VARO located in Manila.  
To date, the veteran has not been afforded that hearing 
before a traveling Veterans Law Judge.  Nor has his request 
for such a hearing been withdrawn.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Manila, the Republic of the 
Philippines. A copy of the letter 
scheduling the veteran for that hearing, 
along with a transcript of the hearing, 
should be included in the claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 



that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2007).


	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


